Memorandum: Since no appeal was taken by the District Attorney from the order granting defendant’s application to be resentenced, we are not empowered to review the propriety of that order and, as a consequence, we are now constrained to grant defendant’s motion to vacate the judgment of conviction. The death of the court reporter and absence of any stenographic notes of the trial foreclose the defendant from having an appellate review of any of the evidence and rulings of the trial court. (People v. Schwach, 16 A D 2d 879; People v. Lomoso, 284 App. Div. 670.)